Citation Nr: 1628432	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-44 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to an initial compensable disability evaluation for left tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel 



INTRODUCTION

The Veteran had active military service from October 1986 to September 1989.  These matters come to the Board of Veterans' Appeals (Board) from June and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to an initial compensable disability evaluation for left tarsal tunnel syndrome is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's left knee disorder is not shown to be related to active military service or to a service-connected disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, entitlement to service-connection on a secondary basis may be established when a condition is proximately due to or aggravated by a service connected disability.  The evidence must be sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts he has a left knee disorder due to his service-connected left ankle disability.  Service treatment records include July 1987 and November 1988 Medical Board Reports, which noted a primary diagnoses of left lateral ankle pain and recommended six months limited duty.  An April 1989 Medical Board Report indicated that the Veteran had an antalgic gait favoring his left leg.  The evidence demonstrates that the Veteran was discharged due to a left ankle disability; however, service treatment records are silent as to a left knee disorder or left knee injury.  

A January 2008 VA examination report noted that the Veteran had a normal gait.  In a VA progress note dated in July 2008, the VA examiner noted that the Veteran had chronic knee pain.  An assessment of degenerative joint disease secondary to obesity was noted.  In a treatment note dated in October 2008, the same VA examiner noted that the left knee pain and degenerative joint disease "could be result from antalgic posture from left ankle."  An October 2008 x-ray report noted degenerative joint disease of both knees.  Weight reduction was recommended to reduce weight bearing on both knees.  

A January 2009 treatment note reported that the Veteran had chronic right knee pain.  An assessment of degenerative joint disease of the right knee and low back exacerbated by morbid obesity was noted.

The Veteran underwent a VA examination in May 2009.  The examiner noted a mild antalgic gait and, after physical examination, the diagnosis was left knee degenerative arthritis.  A July 2009 addendum opinion stated that the Veteran's left knee disability was not caused or aggravated by his left ankle disability as there was no medical evidence of a causal connection between the Veteran's left ankle disorder and the left knee osteoarthritis.  The examiner also noted that the Veteran had similar degenerative changes in both knees.  

At a VA examination in April 2014, the Veteran noted bilateral knee pain, with the left knee worse than the right.  The examination report did not include an opinion regarding the etiology of the Veteran's left knee disability.

In a November 2015 VA examination report, the VA examiner noted that the Veteran's gait was abnormal, noting that the Veteran had a wide base cautious gait, with waddling features, which was due to morbid obesity in combination with peripheral neuropathy due to diabetes mellitus.  A later November 2015 VA examination report noted that the Veteran's abnormal gait was not due to or related to a service-connected left ankle condition, stating that this was instead due to bilateral sensory peripheral neuropathy.

The claims file was sent to a new VA examiner in December 2015 for a medical opinion.  Following a review of the claims file, the VA examiner cited an April 1989 Medical Board recommendation which noted the Veteran's antalgic gait favoring the left leg.  The examiner additionally noted the October 2008 and November 2013 VA treatment records which attributed knee pain to morbid obesity.  The examiner stated the Veteran had gained approximately 154 pounds since separation from service and noted that as the Veteran had a body mass index over 34, the Veteran was morbidly obese.  The examiner stated that biomechanically and anatomically, the morbidly obese acquire an enlargement of the thighs and spread of the pelvic girth which results in a circumduction and adduction of the lower extremity during the swing phase of gait.  The examiner explained that this abnormal movement was as least as likely as not a major risk factor and cause of knee dysfunction with knee joint deviation.  Further the examiner noted that current orthopedic and internal medical experts on biomechanical function of gait also agreed that obesity affects the loading factors across the knees.  The examiner continued stating that obesity is a well-recognized and potent risk factor for the development of knee osteoarthritis.  The examiner cited the October 2008 and November 2013 noting that the etiology of the Veteran's bilateral knee disorder was related to obesity.  The examiner noted that current medical and orthopedic literature lacked supportive, objective, medically-based clinical evidence to support a nexus between single sided ankle degenerative joint disease with an antalgic gait and bilateral knee degenerative joint disease.  

The examiner explained that the VA examiner's finding that the left knee could be result from antalgic posture from left ankle was mere speculation as to the true etiology of left knee pain because the VA examiner failed to consider the strong supportive radiographic findings of bilateral narrowing of the medical compartment of the knee joints.  The examiner noted that current medical literature also lacked objective, medically-based, clinical evidence to support a single sided ankle disorder as the cause of or aggravation of bilateral knee pain.  The examiner concluded that therefore, it was at "least as likely than not" that the Veteran's bilateral knee disorders were related to, caused by, and/or aggravated by his morbid obesity.  

The examiner also noted that while Medical Board findings noted a left ankle disorder, his health records were silent for secondary complications related to the left knee.  The examiner explained that the Medical Board and/or clinical findings were silent for complaints, diagnosis, treatment, events and/or injury related to and/or associated with the left knee.  Therefore, the examiner stated that it was "less likely than not" that the Veteran's claimed left knee condition was related to, caused by, and/or aggravated by his time in military service, and/or service-connected left ankle condition, with antalgic gait, because of the lack of objective, medically-based, clinical evidence to support a nexus between the left ankle condition and/or clinically described mild antalgic gait to his current left knee complaint.

The examiner noted total agreement with the November 2015 findings of the VA examiner who stated that the weight of the medical evidence was against a finding of any relationship between the Veteran's left ankle and claimed left knee condition.  It was noted that there was no rationale for the October 2008 note showing otherwise.  The examiner concluded that the Veteran's gait abnormality was most consistent with morbid obesity in combination with peripheral neuropathy due to diabetes mellitus and not due to or related to a service-connected ankle disability.  

Initially, the service treatment records do not show any left knee injury or disability, nor does the medical evidence support a finding that the Veteran's knee disability is related to his service.

The Veteran asserts, instead, that his left knee disorder is based upon his service-connected left ankle disability.  However, as described above, the overwhelming medical evidence demonstrates that the Veteran's left knee disability is shown to be due to the Veteran's obesity.  The VA medical examiners have noted that there is no medical evidence that a left ankle disability would cause or aggravate a left knee disability, that obesity does cause such harm to the knees, and that the Veteran has the same disorder in both knees, rendering it "less likely than not" that the Veteran's left knee disability is related in any way to his left ankle disability.  Given that this evidence is based on review of the claims file, clinical evaluations, as well as supporting rationale and medical evidence, the Board finds this evidence highly probative.

The opinion of the VA examiner is October 2008 that noted that the left knee pain and degenerative joint disease "could be result from antalgic posture from left ankle" is speculative.  Moreover, the examiner did not provide a rationale or factual basis for this opinion.  Service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Bloom v. West, 12 Vet. App. 185 (1999) (finding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Accordingly, this opinion is of limited probative value.

The Board has considered the Veteran's lay statements and acknowledges that they are competent evidence as to his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements are not competent evidence, however, to provide a diagnosis or provide an opinion on the etiology of a disability as this requires specialized medical education, training, or experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such competent evidence concerning the etiology of the Veteran's left knee disability has been provided by qualified medical personnel who reviewed and considered the medical evidence of record in conjunction with the Veteran's statements, and the Board finds this evidence to be the most probative evidence as to whether the Veteran's left knee disorder is related to his service-connected left ankle disorder.  Id.   

Accordingly, the probative medical evidence demonstrates that the Veteran's left knee disorder is not related to his service or to a left ankle disability.  Thus, service connection for a left knee disability is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder, to include as secondary to a service-connected left ankle disability, is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

In a November 2015 VA examination, the VA examiner found that the Veteran's left ankle symptoms were consistent with early sensory peripheral neuropathy, secondary to long-standing diabetes mellitus.  The examiner stated that there was no subjective or objective evidence of tarsal tunnel syndrome by history or examination and that the Veteran's sensory neuropathy was not related to the service-connected ankle disorder and that therefore, the diagnosis of tarsal tunnel syndrome was an error.

However, the Veteran's service treatment records include an April 1987 complaint of "pins and needles" in the left ankle and a November 1987 treatment note which includes an assessment of possible tarsal tunnel syndrome.  Service treatment records do not show any evidence of diabetes mellitus and the evidence of record first shows diabetes mellitus several years following service.  Further, a May 2009 VA examiner included diagnoses of tarsal tunnel syndrome, as well as left ankle strain, finding that tarsal tunnel syndrome was related to the Veteran's service.  Additionally, at the time of his examination, the Veteran reported an approximate sixteen year history of diabetes.

Where it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  

Accordingly, the case is remanded for the following action:

1.  The electronic claims file must be returned to the examiner who conducted the November 2015 VA neurological examination of the Veteran.  Based on a review of the evidence the examiner must indicate whether the Veteran was appropriately diagnosed with tarsal tunnel syndrome, noting that neurological symptoms of the left ankle pre-date the Veteran's diabetes mellitus.  If the Veteran's symptoms are found to be solely due to diabetes mellitus, the specific evidence for this finding must be provided.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  If this examiner is not available or unable to provide the bases for his previous opinion, the Veteran must be afforded a VA neurologic examination for evaluation of his service-connected left tarsal tunnel disorder.  The electronic claims file must be made available to and reviewed by the examiner.  All appropriate tests must be accomplished, and all clinical findings must be reported in detail.

After a review of the evidence, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all neurological disorders affecting the left foot.  The examiner must then state whether any currently or previously diagnosed disorder is related to the Veteran's complaints in service.  The examiner must state all symptoms and findings related to each disorder found, to include the Veteran's service-connected tarsal tunnel syndrome.  If it is not possible to separate the effects of nonservice-connected neuropathy or other neurological disorder from those of tarsal tunnel syndrome, the examiner must so state.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


